DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 44, 55, 56, 58, 59, 61, 62, 64-72 and 75-86 are pending in this application and subject to the following restriction.
This application is a 371 filing of PCT/CN2019/082408 filed 4/12/2019 which claims priority to PCT/CN2018/082947 filed 4/13/2018. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Janet Xiao on 2/24/2022.
The application has been amended as follows: 
IN THE CLAIMS:

Replace the ¶ in claim 45, lines 30-35 with the following ¶, 
--e) a TCR comprising a TCR chain comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 290, a CDR2 comprising the amino acid sequence of SEQ ID NO: 291, and a CDR3 comprising the amino acid sequence of SEQ ID NO: 93; and a TCR chain comprising a CDR1 comprising the amino acid sequence of SEQ ID NO: 

Claim 56 (Currently amended). The method of claim 45, wherein the TCR comprises the TCR chain comprising the CDR1 comprising the amino acid sequence of SEQ ID NO: 274, the CDR2 comprising the amino acid sequence of SEQ ID NO: 275, and the CDR3 comprising the amino acid sequence of SEQ ID NO: 58; and the TCRchain comprising the CDR1 comprising the amino acid sequence of SEQ ID NO: 276, the CDR2 comprising the amino acid sequence of SEQ ID NO: 277, and the CDR3 comprising the amino acid sequence of SEQ ID NO: 61.

In claim 75, the first line is amended to amend the phrase “method of claim 45” to –method of claim 61--. 

In claim 76, the first line is amended to amend the phrase “method of claim 45” to –method of claim 62--. 

In claim 82, the first line is amended to amend the phrase “method of claim 58” to –method of claim 69--. 

Conclusion
The claims have been renumbered in the following order: 45, 55, 58, 68, 61, 69, 82, 75, 64, 70, 56, 59, 62, 76, 65, 83, 66, 67, 71, 72, 77, 78, 79, 84, 80, 85, 81, 86. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


.